DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 8/12/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1 and 4-11 are pending.  
Claims 2-3 are cancelled.
Claims 1 and 4-11 are amended.

Claim Objections
Claim 1 is objected to due to the following minor informality: Applicant should delete the phrase: “and wherein said spreading disc disposed between said constricting plate and the substrate support” from lines 21-22, as the limitation is already present in lines 15-16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “said center of said constricting plate” (line 20) lacks proper antecedent basis, as “a center of said constricting plate” has not yet been established in the claim. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “a center of said constricting plate”.
Regarding claims 4-11, the claims are rejected at least based upon their dependencies to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (US Patent 5,897,713) in view of Godyak (US Patent 10,083,817) and Fujimura (US Patent 4,718,976).
Regarding claim 1, Tomioka teaches a plasma etching system (Fig. 8, entirety; C1, L8: used for etching process), said plasma etching system comprising: 
a process chamber (C9, L22 and Fig. 8, process chamber #62);
a plasma source (C9, L21 and Fig. 8, plasma process room #51 with inductive coils #55a/b, quartz cylinder #52), said plasma source comprising a first end (Fig. 8, upper end) and a second end (Fig. 8, lower end), said first end comprising a gas input portion (C9, L46 and Fig. 8, gas inlet pipe #61 for process gas); said plasma source is coupled to said process chamber at said second end (Fig. 8, room #51 coupled to top of chamber #62), wherein said plasma source has a cylindrical plasma chamber (C9, L48: quartz cylinder #52), said process gas input portion at a first end of said cylindrical plasma chamber (Fig. 8, upper end), said cylindrical plasma chamber having a vertical main axis (Fig. 8, having a vertical long axis);
a substrate support (C13, L26 and Fig. 4, pedestal #614), said support configured to support a substrate in the spread plasma flow (C13, L26 and Fig. 4, workpiece #610 subjected to plasma processing), said substrate support residing within said process chamber (Fig. 4, #614 within #102); and
a vacuum system (Fig. 4, pump), said vacuum system adapted to evacuate said process chamber (not explicitly stated, but said pump would be capable of evacuating the inner space of #102).

Tomioka does not teach wherein said plasma source is a linear-inductive plasma source.
However, Godyak teaches a linear-inductive remote plasma source (Godyak – C8, L1-5 and Figs. 3A-C, remote plasma system with antenna segments #352, #354, #356, #358; described in C3, L40 as an inductively coupled linear remote plasma source).
Tomioka and Godyak both teach remote plasma sources, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the helical-inductive plasma source of Tomioka with the linear-inductive plasma source of Godyak in order to provide a scalable source to provide larger and more stable active plasma volumes and/or higher power levels, while still having a simple construction (Godyak – C3, L33-36).

Modified Tomioka does not teach a constricting plate configured to constrict the flow of plasma from said second end of said cylindrical plasma chamber, said constricting plate at said second end of said cylindrical plasma chamber, said constricting plate comprising a central exit hole at a center of said constricting plate, a spreading disc, said spreading disc adapted to spread the flow of plasma after the plasma has flowed through said constricting plate, said spreading disc disposed between said constricting plate and the substrate support, said substrate support centered below said spreading disc, wherein said center of said constricting plate is centrally located over said substrate support.
However, Fujimura teaches a constricting plate (Fujimura – C3, L25 and Fig. 3A-4) configured to constrict the flow of plasma from said second end of said cylindrical plasma chamber (Fujimura – Fig. 4, constricts plasma from microwave generator #26), said constricting plate at said second end of said cylindrical plasma chamber (Fujimura – Fig. 4, at lower end of gas passageway #29), said constricting plate comprising a central exit hole at a center of said constricting plate (Fujimura – Fig. 3A, opening #21 of plate #22), a spreading disc (Fujimura – C4, L2 and Fig. 3A-4, gas diffusing plate #25), said spreading disc adapted to spread the flow of plasma after the plasma has flowed through said constricting plate (Fujimura – Fig. 4, arrows denoting spread flow after #21 around #25), said spreading disc disposed between said constricting plate and the substrate support (Fujimura – Fig. 4, #25 located vertically between #22 and table supporting material #33), said substrate support centered below said spreading disc (Fujimura – Fig. 4, appears substantially centered), wherein the center of said constricting plate is centrally located over said substrate support (Fujimura – Fig. 4, appears substantially centered).
Modified Tomioka and Fujimura both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tomioka apparatus to comprise the constricting plate and spreading disc of Fujimura in order to permit low variation in treatment rate, allow for simple measures to change treatment conditions (Fujimura – C2, L36-55), and to effectively pattern fine semiconductor devices (Fujimara – C5, L38-45).

To clarify the record, the claim limitations: “configured to constrict the flow of plasma from said plasma source”, “adapted to spread the flow of plasma after the plasma has flowed through said constricting plate”, “configured to support a substrate in the spread plasma flow”, and “configured to evacuate said process chamber” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Tomioka apparatus explicitly teaches the intended use limitations as is set forth in the body of the rejection above.

Regarding claim 4, Tomioka modified by Godyak does not teach the added limitations of the claim.
However, Fujimara teaches wherein said constricting plate comprises a disc with an annulus (Fujimara – Fig. 3A, conductance regulating plate #22 is an annularly-shaped disc), said disc extending from an inner surface of said cylindrical plasma chamber (Fujimara – Fig. 4, centered below the sidewalls of passageway #29 from the remote plasma generator #26/#27).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tomioka apparatus to comprise the constricting plate and spreading disc of Fujimura in order to permit low variation in treatment rate, allow for simple measures to change treatment conditions (Fujimura – C2, L36-55), and to effectively pattern fine semiconductor devices (Fujimara – C5, L38-45).

Regarding claim 5, Tomioka modified by Godyak does not teach wherein the ratio of the diameter of the annulus in the constrictor plate to the interior diameter of the cylindrical plasma chamber is in the range of 1:8 to 1:3.
While Fujimara does not explicitly teach the limitation above, Fujimara does teach wherein the diameter of the annulus is a result effective variable. Particularly, Fujimara teaches wherein the diameter of an opening for a conductance regulating plate is varied in order to regulate the introduction of gas and to keep the rate of introduction of activated gas into the treating chamber within a proper range (Fujimara – C3, L23-41 and see Fig. 3A).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the diameter annulus through routine experimentation in order to regulate the introduction of gas and to keep the rate of introduction of activated gas into the treating chamber within a proper range (Fujimara – C3, L23-41 and see Fig. 3A). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 6, Tomioka modified by Godyak does not teach does not teach wherein the ratio of the diameter of the annulus in the constrictor plate to the interior diameter of the cylindrical plasma chamber is in the range of 1:5 to 1:2.5.
While Fujimara does not explicitly teach the limitation above, Fujimara does teach wherein the diameter of the annulus is a result effective variable. Particularly, Fujimara teaches wherein the diameter of an opening for a conductance regulating plate is varied in order to regulate the introduction of gas and to keep the rate of introduction of activated gas into the treating chamber within a proper range (Fujimara – C3, L23-41 and see Fig. 3A).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the diameter annulus through routine experimentation in order to regulate the introduction of gas and to keep the rate of introduction of activated gas into the treating chamber within a proper range (Fujimara – C3, L23-41 and see Fig. 3A). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 7, Tomioka teaches a gas input showerhead, said gas input showerhead at the first end of said plasma source (Tomioka – C9, L52-54 and Fig. 8, showerhead #89 at the upper end of the plasma source).
 
Regarding claim 8, Tomioka teaches a gas input showerhead, said gas input showerhead at the first end of said plasma source (Tomioka – C9, L52-54 and Fig. 8, showerhead #89 at the upper end of the plasma source).

Regarding claim 9, Tomioka modified by Godyak does not teach the added limitations of the claim.
However, Fujimura teaches wherein said spreading disc is circular (Fujimara – C4, L2 and Fig. 3A-B, gas diffusing plate #25 appears substantially circular), and wherein the diameter of the spreading disc is larger than the diameter of the annulus in the constrictor plate (Fujimara – Fig. 3B, diameter of #25 appears larger than the diameter of the hole in conductance regulating plate #22).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tomioka apparatus to comprise the constricting plate and spreading disc of Fujimura in order to permit low variation in treatment rate, allow for simple measures to change treatment conditions (Fujimura – C2, L36-55), and to effectively pattern fine semiconductor devices (Fujimara – C5, L38-45).

Regarding claim 10, Tomioka modified by Godyak does not teach the added limitations of the claim.
However, Fujimura teaches wherein said spreading disc is circular (Fujimara – C4, L2 and Fig. 3A-B, gas diffusing plate #25 appears substantially circular), and wherein the diameter of the spreading disc is larger than the diameter of the annulus in the constrictor plate (Fujimara – Fig. 3B, diameter of #25 appears larger than the diameter of the hole in conductance regulating plate #22).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Tomioka apparatus to comprise the constricting plate and spreading disc of Fujimura in order to permit low variation in treatment rate, allow for simple measures to change treatment conditions (Fujimura – C2, L36-55), and to effectively pattern fine semiconductor devices (Fujimara – C5, L38-45).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (US Patent 5,897,713), Godyak (US Patent 10,083,817), and Fujimura (US Patent 4,718,976), as applied to claims 1 and 4-10 above, further in view of Murugesh (US Patent 6,450,117).
The limitations of claims 1 and 4-10 are set forth above.
Regarding claim 11, modified Tomioka does not teach wherein said spreading disc comprises a curved surface facing said constrictor plate (Fujimura teaches a flat surface facing said constrictor plate, see Figs. 3A-4).
However, Murugesh teaches wherein said spreading disc comprises a curved upper surface (Murugesh – C6, L38-67 and Fig. 2A, curved upper surface #251).
Modified Tomioka and Murugesh both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the upper surface of the constrictor plate of modified Tomioka to be curved similar to that of Murugesh in order to preferentially direct gas in the chamber to pre-selected regions or surfaces (Murugesh – C6, L38-42).

Response to Arguments
Applicant is thanked for the amended abstract, thus the objection to the Specification is withdrawn.

Applicant has amended claim 1 (and claims dependent thereon) to clarify the claim structure to a system comprising a process chamber, thus the previous rejections under section 112(b) are withdrawn. However, claim 1 has introduced a new instance of indefinite claim language, thus the claims continue to be rejected under section 112(b).

Applicant’s arguments concerning the Nangoy reference have been considered, but are moot in light of the new grounds of rejection presented herein.

Applicant’s arguments concerning the Fujimara reference have been considered, but are not persuasive. Particularly, Applicant has failed to consider Fujimara in the context of the combination of references (as presented previously, with a new combination of references herein). It is not necessary that Fujimara teach both the constricting disc and the linear inductive plasma source- Fujimara teaches a constricting disc for a remote plasma system, the very same arrangement of the instant application. The combination of references presented herein would allow one of ordinary skill in the art to arrive at the claimed invention by the individual teachings of the references presented in combination herein. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the instant application utilizes the constrictor plate to adjust back pressure, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718